                       UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA


   MAHLOW GREEN CIVIL ACTION

  VERSUS

   SCOTT DUNCAN, ETAL. NO.: 17-00363-BAJ-RLB



                                        ORDER

        IT IS ORDERED that Plaintiffs Motion for Leave to File/Supplement

M;otion for Permission to Proceed on Appeal In Forma Pauperis (Doc. 78) is

GRANTED.

        Considering the Appellant's supplemented Motion for Leave to Appeal in

forma pauperis (Doc. 74), his certified trust fund account statement or

institutional equivalent, and all consents and other documents required by the

agency having custody of the Appellant to withdraw funds from his account;

        IT IS FUHTHER ORDERED that the Motion for Leave to Appeal in

forma pauperis (Doc. 74), pursuant to 28 U.S.C. § 1915, is DENIED for the

following reason:


        Pursuant to 28 U.S.C. § 1915(a)(3) and Fed. R. App. P. 24(a)(3), due to
        the finding of the Jury that the plaintiff failed to prove by a
        preponderance of the evidence that Defendants failed to protect him
        from harm1 the Court certifies that the appeal is not taken in good faith.
        Appellant s sole argument expressed in his Motion (Doc. 74) supporting
        appeal is that he was granted pauper status originally. Appellant fails
        to provide any argument presenting a substantial question for review.



1 See (Doc. 70).
WHEN PERMISSION TO APPEAL IN FORMA PAUPERIS IS DENIED BECAUSE
THE COURT CERTIFIES THAT THE APPEAL IS NOT TAKEN IN GOOD FAITH,
THE FOLLOWING SECTION SHALL BE COMPLETED.

    Although this Court has certified that the appeal is not taken in good faith
    under 28 U.S.C. § 1915(a)(3) and Fed. R. App. P. 24(a)(3), the applicant may
    challenge this finding pursuant to Baugh v. Taylor, 117 F.3d 197 (5th Cir.
    1997), by filing a separate motion to proceed in forma pauperis on appeal,
    within thirty (30) days of the date of this Order, with the Clerk of Court for the
    United States Court of Appeals for the Fifth Circuit. The cost to file a motion
    to proceed in forma pauperis on appeal with the Fifth Circuit is as calculated
    below, and if the Appellant moves to proceed in forma pauperis in the Court of
    Appeals, prison authorities will be directed to collect the fees in accordance
    with the following calculation:

    Appellant MARLOW GREEN (#487058) is assessed an initial partial filing
    fee in the amount of $0.00. The agency having custody of the Appellant shall
    collect this amount from the Appellant's trust fund account or institutional
    equivalent, when funds are available, and shall forward it to the Clerk of Court
    for the Middle District of Louisiana.

    Thereafter, the Appellant shall pay $505.00, the remaining balance of the
    appellate filing fees, in periodic installments. The Appellant is required to
    make payments of 20% of the preceding month's income credited to the
    Appellant s prison account until the Appellant has paid the total filing fees of
    $505.00. The agency having custody of the Appellant shall collect this amount
    from the Appellant's trust fund account or institutional equivalent, when funds
    are available and when permitted by 28 U.S.C. § 1915(b)(2), and shall forward
    such amount to the Clerk of Court for the Middle District of Louisiana.

    If the Appellant moves to proceed in forma pauperis in the Court of Appeals,
    the Clerk of Court shall mail or deliver by electronic means a copy of this Order
    to the Plaintiff and to the Centralized Inmate Banking Section for the
    Louisiana Department of Public Safety and Corrections.
        IT IS FURTHER ORDERED that Appellant's Motion to Prepare

Transcript at Government Expense (Doc. 76) is DENIED.2




                               Baton Rouge, Louisiana, this day of January, 2020.




                                                                   ^
                                               JUDGE BRIA$A. ^ACKSON
                                               UNITED STATEI^DISTRICT COURT
                                               MIDDLE DISTRICT OF LOUISIANA




2 Appellant has not presented a substantial question for review on appeal. See 28 U.S.C. § 753(f).
                                                  3
